Appeal from an order of the Supreme Court at Special Term, Albany County, which dismissed the complaint herein on the ground it did not state facts sufficient to constitute a cause of action. The accident happened April 11, 1946, and the bill of particulars served shows that a notice of claim was not filed against the City of Troy until June 22, 1946, or more than sixty days after the happening of the accident. Plaintiff thus failed to comply with the requirements of section 50-e of the General Municipal Law and section 244 of the Second Class Cities Law. Cases, cited by appellant, dealing with the service of a notice of defect have no application to a notice of claim. Order unanimously affirmed, without costs. Present — Hill, P. J., Heffernan, Foster, Russell and Deyo, JJ.